Title: James Martin to Thomas Jefferson, 2 December 1809
From: Martin, James
To: Jefferson, Thomas


          
            
              D sir,
               
                     December 2nd 1809
            
            
		  
		  
		   
		  I am offered the $4000 for your land payable $1000 on the first day of april next an three annual payments for the balancee I have full confidence in the punctuality of the purchaser who can give me any Security I demand I darsay their will be no danger, but the whole will be paid to the day he prefers pursonal security he will give such as is unexceptioniable,—
            please say immediatily if I shall close with the above proportions in the mean time I have an offer in three payment agreeable to your first Instructions I shall close but think if the differance In payment is not matereal with you It will be best to except the above offer But still wait your instructions for the same I am Sir
            
              your Humble Servt
              
                  
               James Martin
            
          
          
            NB. the last offer of three payments to take place 1st day of April next—
            
              
                        
                     J.M.
            
          
        